UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2008 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25150 STRATTEC SECURITY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wisconsin 39-1804239 (State of Incorporation) (I.R.S. Employer Identification No.) 3333 West Good Hope Road, Milwaukee, WI 53209 (Address of Principal Executive Offices) (414) 247-3333 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Common stock, par value $0.01 per share: 3,463,305 shares outstanding as of March 30, 2008. STRATTEC SECURITY CORPORATION FORM 10-Q December 30, 2007 INDEX Part I - FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-10 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 Part II - OTHER INFORMATION Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4 Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 PROSPECTIVE INFORMATION A number of the matters and subject areas discussed in this Form 10-Q contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “would,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will” and “could.”These statements include expected future financial results, product offerings, global expansion, liquidity needs, financing ability, planned capital expenditures, management's or the Company's expectations and beliefs, and similar matters discussed in this Form 10-Q.The discussions of such matters and subject areas are qualified by the inherent risks and uncertainties surrounding future expectations generally and also may materially differ from the Company's actual future experience. The Company's business, operations and financial performance are subject to certain risks and uncertainties, which could result in material differences in actual results from the Company's current expectations. These risks and uncertainties include, but are not limited to, general economic conditions, in particular relating to the automotive industry, customer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, costs of operations and other matters described under the caption “Risk Factors” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Form 10-Q and in the section titled “Risk Factors” in the Company’s Form 10-K report filed with the Securities and Exchange Commission for the year ended July 1, 2007. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this Form 10-Q. 2 Item 1Financial Statements STRATTEC SECURITY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended March 30, 2008 April 1, 2007 March 30, 2008 April 1, 2007 Net sales $ 38,428 $ 45,647 $ 121,075 $ 121,610 Cost of goods sold 32,161 37,293 99,508 102,934 Gross profit 6,267 8,354 21,567 18,676 Engineering, selling and administrative expenses 6,109 4,974 17,740 14,882 Income from operations 158 3,380 3,827 3,794 Interest income 617 879 2,344 2,706 Other income (expense), net (58 ) 341 408 490 Minority interest (48 ) 25 70 25 Income before provision for income taxes 669 4,625 6,649 7,015 Provision for income taxes 223 1,711 2,461 2,266 Net income $ 446 $ 2,914 $ 4,188 $ 4,749 Earnings per share: Basic $ 0.13 $ 0.82 $ 1.20 $ 1.33 Diluted $ 0.13 $ 0.82 $ 1.19 $ 1.33 Average Shares Outstanding: Basic 3,476 3,537 3,500 3,558 Diluted 3,482 3,541 3,506 3,561 Cash dividends per share $ 0.15 - $ 1.45 - The accompanying notes are an integral part of these condensed consolidated statements of income. 3 STRATTEC SECURITY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) March 30, 2008 July 1, 2007 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ 59,130 $ 65,491 Receivables, net 20,892 26,890 Inventories- Finished products 3,653 2,660 Work in process 5,330 4,522 Purchased materials 5,390 4,813 LIFO adjustment (4,329 ) (4,829 ) Total inventories 10,044 7,166 Other current assets 14,690 13,017 Total current assets 104,756 112,564 Deferred income taxes 1,890 2,117 Investment in joint ventures 3,456 2,813 Prepaid pension obligations 7,730 4,385 Other long-term assets 31 41 Property, plant and equipment 120,650 112,920 Less: accumulated depreciation (90,801 ) (86,394 ) Net property, plant and equipment 29,849 26,526 $ 147,712 $ 148,446 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 16,121 $ 16,575 Accrued Liabilities: Payroll and benefits 6,745 6,280 Environmental reserve 2,648 2,655 Other 7,096 5,971 Total current liabilities 32,610 31,481 Accrued pension obligations 3,097 2,855 Accrued postretirement obligations 10,583 10,576 Minority interest 813 574 Shareholders' Equity: Common stock, authorized 12,000,000 shares, $.01 par value, issued 6,887,757shares at March 30, 2008 and
